UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7178



In Re:   PETE SMITH,




                                                         Petitioner.


           On Petition for Writ of Mandamus. (CR-93-117)


Submitted:   December 13, 2004            Decided:   January 7, 2005


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pete Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pete Smith petitions for writ of mandamus, alleging the

district court has unduly delayed acting on his Fed. R. Civ. P.

60(b) motion.     He seeks an order from this court directing the

district court to act.    Our review of the docket sheet reveals that

the district court denied Smith’s motion on November 26, 2004.

Accordingly,    because   the   district   court   has   recently    decided

Smith’s case, we deny the mandamus petition as moot.                We grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          PETITION DENIED




                                  - 2 -